Judgment, Supreme Court, New York County (William Wetzel, J.), rendered October 24, 2001, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The record establishes that defendant knowingly and voluntarily waived his right to appeal (see People v Moissett, 76 NY2d 909 [1990]). In any event, were we to find that the waiver was invalid, or that it did not encompass his present challenge to the court’s declaration of a mistrial, we would find that the court properly exercised its discretion when it declared a mistrial, on the second day of deliberations, upon the basis of two *190notes from the jury stating that it could not reach a unanimous verdict (see People v Baptiste, 72 NY2d 356, 360-361 [1988]; Matter of Plummer v Rothwax, 63 NY2d 243 [1984]). Concur—Buckley, P.J., Williams, Lerner and Marlow, JJ.